Per Curiam.

On March 22, 1972, after a jury trial, in the United States District Court, Southern District of New York, respondent was convicted on three counts of an indictment, to wit, unlawfully receiving and disposing of securities of the United States Treasury, transporting same in interstate commerce and perjury. Respondent was sentenced on August 9, 1972, to one year and one day on each of the three counts, to . run concurrently, and a committed fine of $10,000 on count two. -.
Upon conviction of a felony respondent ceases to be an attorney and counselor at law and his name therefore should be stricken from the roll of attorneys. (Judiciary Law, § 90, subd. 4; Matter of Donegan, 282 N. Y. 285; Matter of Ginsberg, 1 N Y 2d 144; Matter of Joyce, 280 App. Div. 259.)
McGivern, J. P., Nunez, Kupferman, McNally and Tilzer, JJ., concur.
Respondent disbarred and his name struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York..